Case 1:18-cv-21581-KMW Document 17 Entered on FLSD Docket 07/03/2019 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                    Case No. 18-21581-CIV-WILLIAMS

  UNITED STATES OF AMERICA
  ex rel. RICARDO L. PEREZ, M.D.,

                Plaintiffs,

  vs.

  EFRAIN H. GONZALEZ, M.D., et al,

                Defendants.


                                               ORDER

         THIS MATTER is before the Court on the United States' notice that it is declining

  to intervene. (DE 16). The United States having declined to intervene in this action
                              •,

  pursuant to the False Claims Act, 31 U.S'.C. § 3730(b)(4)(8), it is hereby ORDERED AND

  ADJUDGED as follows:

         1. The complaint shall be unsealed and served upon the Defendants by the

  Relater.

         2. All other contents of the Court's file in this action shall remain under seal and

  shall not be made public or served upon the defendant, except for this Order and the

  Government's Notice of Election to Decline Intervention, which the Relator will serve upon
                                        >

  the Defendants only after service of the complaint.

         3. The seal shall be lifted as to all other matters occurring in this action after the

  date of this Order.
Case 1:18-cv-21581-KMW Document 17 Entered on FLSD Docket 07/03/2019 Page 2 of 2




          4. The parties shall serve all pleadings and motions filed in this action, including

  supporting memoranda, upon the United . States, as provided for in 31 U.S.C.

  § 3730(c)(3). The United States may order any deposition transcripts and is entitled to

  intervene in this action, for good cause, at any time.

          5. The parties shall serve all notices of appeal upon the United States.

          6. All orders of this Court shall be sent to the United States.

          7. Should the Relator or the Defendants propose that this action be dismissed,

  settled, or otherwise discontinued, the Court will solicit the written consent of the United

  States before ruling or granting its approval.

          8. Within one week of service of the last-served Defendant, Relator shall request
                                    t




  that the Court set a status conference.

          DONE AND ORDERED in Chambers, at Miami, Florida, this             3u<. d9y of July,
  2019.




                                                   2
